DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 15.
Pending: 1-20.
IDS
Applicant’s IDS(s) submitted on 07/01/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over CASPER (US 8984189 B2) in view of KIM (US 20040233721 A1).

Re: Independent Claim 1, CASPER discloses a memory system (e.g. CASPER Figs. 1-2, 3A, 4A-B and 5-9), comprising:
a memory array comprising at least one memory die (CASPER Figs. 1, 2 and col. 3 ll. 46-52);
a buffer coupled to the at least one memory die (CASPER Figs. 1, 2 and col. 3 ll. 54-57), the buffer configured to reallocate data pins of a first interface operable at a first data rate, to multiple memory interfaces (CASPER claim 1 “…the hybrid memory buffer chip including high speed input/output (HSIO) logic to support a HSIO interface with a processor and packet processing logic to support a packet processing protocol on the HSIO interface,… wherein a plurality of interconnect redistribution layer (RDL) lines are deposited on the second side of the plurality of memory tiles of the base memory stratum and wherein the plurality of RDL lines are electrically coupled with the hybrid memory buffer chip;… the hybrid memory buffer chip is directly electrically coupled with the package substrate by one or more additional lines of the plurality of RDL lines, and each memory tile of the base memory stratum is directly electrically coupled with the package substrate;…”), 
CASPER is silent regarding:
the memory interfaces operable at a second data rate slower than the first data rate, the buffer further configured to reallocate groups of the data pins of the first interface to at least eight regions of the memory array.
KIM discloses:
the memory interfaces operable at a second data rate slower than the first data rate, the buffer further configured to reallocate groups of the data pins of the first interface to at least eight regions of the memory array (KIM claims 1-10 disclose selecting and assigning different data lines to different pads).
CASPER and KIM disclose memory storage systems. KIM discloses memory packaging architecture that allows reuse of pads to route different signals to a give set of pads. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the data signal routing schemes of KIM to the memory storage devices taught by CASPER for the purpose of routing signals from different data pads to different lines responsive to a selection signal in a common package (see e.g., KIM ¶¶ [0006]-[0007], [0010, [0013], and [0017]-[0020]]).

Re: Claim 2, CASPER and KIM discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein the buffer is further configured to reallocate each data pin of the first interface to at least two data pins of the multiple memory interfaces (KIM ¶ [0050] and claim 8: each first input switch is a corresponding first input multiplexer, and the first input multiplexer circuit includes eight multiplexers MUX0-MUX7 and operates responsive to selection signals X8, X8M, X16, and X16M from the control switch circuit).

Re: Claim 3, CASPER and KIM discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein the buffer is configured to reallocate groups of the data pins of the first interface to at least nine regions of the memory array (KIM ¶ [0050] and claim 8: each first input switch is a corresponding first input multiplexer, and the first input multiplexer circuit includes eight multiplexers MUX0-MUX7 and operates responsive to selection signals X8, X8M, X16, and X16M from the control switch circuit).

Re: Claim 4, CASPER and KIM discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein the buffer is configured to reallocate groups of the data pins of the first interface to at least ten regions of the memory array (KIM ¶ [0050] and claim 8: each first input switch is a corresponding first input multiplexer, and the first input multiplexer circuit includes eight multiplexers MUX0-MUX7 and operates responsive to selection signals X8, X8M, X16, and X16M from the control switch circuit).

Re: Claim 5, CASPER and KIM discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein the buffer is further configured to reallocate control/address pins of the first interface to multiple memory interfaces (KIM ¶ [0050] and claim 8: each first input switch is a corresponding first input multiplexer, and the first input multiplexer circuit includes eight multiplexers MUX0-MUX7 and operates responsive to selection signals X8, X8M, X16, and X16M from the control switch circuit).

Re: Claim 6, CASPER and KIM discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein the multiple data pins of the first interface comprise multiple data pins coupled to carry data, multiple data Docket No. 303.182US160 Client Ref. No. 2019-0525.00/USpins coupled to carry ECC bits, and multiple data pins coupled to carry parity bits (CASPER col. 11, ll. 16-18).

Re: Claim 7, CASPER and KIM discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein the multiple data pins of the first interface comprise at least 36 data pins (KIM claim 1: “…a plurality of data pads to receive data from an adjacent plurality of data pins…”).
  
Re: Claim 8, CASPER and KIM discloses all the limitations of claim 7 on which this claim depends. They further disclose:
wherein the multiple data pins of the first interface comprise at least 40 data pins (KIM claim 1: “…a plurality of data pads to receive data from an adjacent plurality of data pins…”).

Re: Claim 9, CASPER and KIM discloses all the limitations of claim 3 on which this claim depends. They further disclose:
wherein each region of the memory array is a logical region of the memory array, and wherein each region comprises multiple physical array mats of the memory array (CASPER col. 12, ll. 5-7; and claim 1:  a plurality of memory tiles in each    of a plurality of memory strata vertically stacked on the hybrid memory buffer chip, wherein the memory tiles that comprise the hybrid memory stack are DRAM-based devices).  

Re: Claim 10, CASPER and KIM discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein the memory array comprises multiple DRAM memory die (CASPER col. 12, ll. 5-7; and claim 1:  a plurality of memory tiles in each    of a plurality of memory strata vertically stacked on the hybrid memory buffer chip, wherein the memory tiles that comprise the hybrid memory stack are DRAM-based devices).

Re: Claim 11, CASPER and KIM discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein the buffer comprises controller and switching logic operable to reallocate the pins of the first interface (KIM ¶ [0050] and claim 8: each first input switch is a corresponding first input multiplexer, and the first input multiplexer circuit includes eight multiplexers MUX0-MUX7 and operates responsive to selection signals X8, X8M, X16, and X16M from the control switch circuit).

Re: Claim 12, CASPER and KIM discloses all the limitations of claim 11 on which this claim depends. They further disclose:
wherein the buffer further comprises row address select (RAS) logic (CASPER col. 7, ll. 31-33: address schemes utilized by the memory buffer to address a given storage location in the memory column will take into account which tile in the column is being addressed).  

Re: Claim 13, CASPER and KIM discloses all the limitations of claim 11 on which this claim depends. They further disclose:
wherein the buffer further comprises a built-in self-test (BIST) engine (CASPER col. 13, ll. 6-8: built-in self test (BIST) logic implementing a linear feedback shift register (LFSR) is present in the hybrid memory buffer).

Re: Claim 14, CASPER and KIM discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein the memory array comprises a stack of multiple memory devices (CASPER col. 12, ll. 5-7; and claim 1:  a plurality of memory tiles in each    of a plurality of memory strata vertically stacked on the hybrid memory buffer chip, wherein the memory tiles that comprise the hybrid memory stack are DRAM-based devices).

Re: Independent Claim 15, CASPER discloses a method (CASPER Abstract) of operating a memory system, comprising:
mapping data pins of the first interface to multiple memory sub-channel interfaces, the memory sub-channel interfaces operable at a second data rate slower than the first data rate (CASPER claim 16: routing lines of a plurality of interconnect redistribution layer (RDL) lines electrically coupling each memory tile of a base memory stratum with a hybrid memory buffer chip between a second side of base memory stratum and the hybrid memory buffer chip to couple each data, address, clock, and control pin of the hybrid memory buffer chip to a respective through a silicon via of a first plurality of through silicon vias); and
CASPER is silent regarding:
receiving data and control/address signals at a first interface of a buffer structure at a first data rate; communicating signals from each sub-channel interface to a respective region of multiple regions of a memory array.
KIM discloses:
receiving data and control/address signals at a first interface of a buffer structure at a first data rate; communicating signals from each sub-channel interface to a respective region of multiple regions of a memory array (KIM claim 1: receiving data from an adjacent plurality of data pins; generating a plurality of selection signals; receiving the data from a buffer circuit; and transmitting the data to data lines responsive to the selection signals).
CASPER and KIM disclose memory storage systems. KIM discloses memory packaging architecture that allows reuse of pads to route different signals to a give set of pads. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the data signal routing schemes of KIM to the memory storage devices taught by CASPER for the purpose of routing signals from different data pads to different lines responsive to a selection signal in a common package (see e.g., KIM ¶¶ [0006]-[0007], [0010, [0013], and [0017]-[0020]]).

Re: Claim 16, CASPER and KIM discloses all the limitations of claim 15 on which this claim depends. They further disclose:
wherein the multiple regions include at least 8 regions of the memory array (CASPER col. 12, ll. 5-7; and claim 1: a plurality of memory tiles in each of a plurality of memory strata vertically stacked on the hybrid memory buffer chip, wherein the memory tiles that comprise the hybrid memory stack are DRAM-based devices).

Re: Claim 17, CASPER and KIM discloses all the limitations of claim 15 on which this claim depends. They further disclose:
wherein each region of the multiple regions of the memory array comprises portions of multiple memory die of the memory array (CASPER col. 12, ll. 5-7; and claim 1: a plurality of memory tiles in each of a plurality of memory strata vertically stacked on the hybrid memory buffer chip, wherein the memory tiles that comprise the hybrid memory stack are DRAM-based devices).

Re: Claim 18, CASPER and KIM discloses all the limitations of claim 15 on which this claim depends. They further disclose:
wherein mapping data pins of the first interface to multiple memory sub-channel interfaces comprises mapping each data pin of the first interface to at least two data pins of a memory sub-channel interface (KIM ¶ [0050]; and claim 8: each first input switch is a corresponding first input multiplexer, and the first input multiplexer circuit includes eight multiplexers MUX0-MUX7 and operates responsive to selection signals X8, X8M, X16, and X16M from the control switch circuit).

Re: Claim 19, CASPER and KIM discloses all the limitations of claim 15 on which this claim depends. They further disclose:
wherein at least two of the respective regions of the multiple regions of a memory array share a common global word line (CASPER col. 5, ll. 58-65; and figures 4A-4B: the RDL lines 418 may be routed throughout the underside of the memory stack to couple each data, address, clock, and control pin originating at the top of the HMB 400 to their respective TSV).

Re: Claim 20, CASPER and KIM discloses all the limitations of claim 15 on which this claim depends. They further disclose:
wherein the memory array comprises at least one stack comprising at least two memory devices (CASPER col. 12, ll. 5-7; and claim 1: a plurality of memory tiles in each of a plurality of memory strata vertically stacked on the hybrid memory buffer chip, wherein the memory tiles that comprise the hybrid memory stack are DRAM-based devices).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
RAJAN (US 20120102292 A1) discloses a memory module, which includes at least one memory stack, comprises a plurality of DRAM integrated circuits and an interface circuit. The interface circuit interfaces the memory stack to a host system so as to operate the memory stack as a single DRAM integrated circuit. In other embodiments, a memory module includes at least one memory stack and a buffer integrated circuit. The buffer integrated circuit, coupled to a host system, interfaces the memory stack to the host system so to operate the memory stack as at least two DRAM integrated circuits. In yet other embodiments, the buffer circuit interfaces the memory stack to the host system for transforming one or more physical parameters between the DRAM integrated circuits and the host system.
SEKIGUCHI (US 20060233012 A1) discloses semiconductor storage employs a base substrate having a command/address external terminal group, a data input/output external terminal group, and a single chip select external terminal, and also comprises a plurality of memory chips mounted on a base substrate, each of which can individually carry out read and write operations. The interface chip has a chip select signal generation circuit that can individually activate a plurality of memory chips to on the basis of an address signal fed by way of the terminal and on the basis of a chip select signal fed by way of the terminal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov